Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of May 25, 2016 (the
“Effective Date”) by and between Clean Diesel Technologies, Inc., a Delaware
corporation (“CDTI” or the “Company”), and Tracy Kern (“Executive”).

 

WHEREAS, CDTI and Executive desire to enter into an agreement setting forth the
terms and conditions of Executive’s employment with CDTI;

 

NOW THEREFORE, in consideration of the mutual promises of the parties and the
mutual benefits they will gain by the performance thereof, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties do hereby agree as follows:

 

1.         Employment.

 

CDTI employs Executive, and Executive hereby accepts employment with CDTI, upon
the terms and conditions set forth in this Agreement for the period beginning on
June 1, 2016 and ending on May 31 2018. This Agreement supersedes and replaces
any other employment or consulting agreement between Executive and CDTI.

 

2.         Position and Duties.

 

(a)  Executive shall serve as Chief Financial Officer of CDTI and shall have the
normal duties, responsibilities and authority of such position, subject to the
power of the Chief Executive Officer or the Board of Directors of CDTI (“Board”)
to expand or limit such duties, responsibilities and authority.

 

(b)  Executive shall report to the Chief Executive Officer.  Executive shall
devote Executive’s best efforts and all of Executive’s business time and
attention (except for permitted vacation periods, reasonable periods of illness
or other incapacity) to the business and affairs of CDTI.  Executive shall
perform Executive’s duties and responsibilities hereunder to the best of
Executive’s abilities in a diligent, trustworthy, businesslike and efficient
manner.

 

(c)  Executive will be subject to, and will comply with, the policies, standards
and procedures generally applicable to senior management employees of CDTI from
time to time.

 

3.         Compensation and Benefits.

 

(a)  Base Salary.  Executive will receive an annual base salary of $200,000 per
year, effective as of the June 1, 2016, less applicable payroll withholdings and
payable in accordance with CDTI’s normal payroll practices.  This salary shall
be subject to annual review by CDTI in accordance with its general policies as
in effect from time to time.

 

1

--------------------------------------------------------------------------------


 

(b)  Annual Bonus.  Executive shall be eligible to receive an annual bonus based
on CDTI’s achievement of financial objectives established by the Board and the
Executive’s achievement of agreed-to personal business objectives. The amount of
any Annual Bonus will be based upon the degree to which such objectives are met,
and will vary from 0% of Base Salary to a maximum of 85% of Base Salary with a
target of 50% of Base Salary and with payout at the discretion of the Board. The
Annual Bonus will be prorated based on the number of days Executive is employed
during a calendar year.  The bonus with respect to any calendar year shall be
paid no later than 45 days from the date on which audited financial statements
covering such calendar year are filed on Form 10-K.

 

(c)  Equity Incentive.  Within thirty (30) days of the June 1, 2016, CDTi shall
issue to Executive an equity award of 50,000 non-qualified stock options. The
vesting schedule for this equity award shall be 25,000 options (50%) vesting on
November 30, 2016 and the remaining 25,000 options (50%) vesting on May 31,
2017. This equity award shall be issued under and governed by the terms of
CDTI’s Amended and Restated Stock Incentive Plan (the “Plan”) and, including
equity awards of stock options, shall be issued at 100% of the closing fair
market value on the date of grant. All of Executive’s unvested stock options
will vest immediately upon Executive’s Termination Without Cause or Resignation
for Good Reason concurrent with or subsequent to a Change in Control. “Change in
Control” means a change in ownership or control of CDTI effected through any of
the following transactions:

 

(i)         A merger, consolidation or other reorganization, unless securities
representing more than fifty-one percent (51%) of the total combined voting
power of the voting securities of the successor company are immediately
thereafter beneficially owned, directly or indirectly, by the persons who
beneficially owned CDTI’s outstanding voting securities immediately prior to
such transaction; or

 

(ii)        A sale, transfer or other disposition of all or substantially all of
CDTI’s assets in liquidation or dissolution of CDTI; or

 

(iii)       The acquisition, directly or indirectly by any person or related
group of persons (other than CDTI or a person that directly or indirectly
controls, is controlled by, or is under common control with, CDTI), of
beneficial ownership of securities possessing more than fifty-one percent (51%)
of the total combined voting power of CDTI’s outstanding securities pursuant to
a transfer of the then issued and outstanding voting securities of CDTI by one
or more of CDTI’s shareholders; or

 

(iv)       During any period of two (2) consecutive years, individuals who, at
the beginning of such period, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director of the Board subsequent to the date of adoption of
this Plan whose election, or a nomination for election by CDTI’s shareholders,
was approved by the vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of any individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Board, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if its sole purpose is to change the legal jurisdiction of the
Corporation’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Corporation’s
securities immediately before such transaction. In the event of any conflict
between the terms of this Agreement and the terms of the Plan or the agreement
evidencing the Option, including without limitation vesting terms or the
definition of “Cause,” the terms of this Agreement shall govern.

 

(d) Fringe Benefits.  Executive shall be entitled to participate in all of
CDTI’s employee benefit programs for which CDTI employees are generally
eligible, subject to the terms and conditions of such programs.  Those programs
currently include group medical, dental and vision insurance; 401(k) plan; life
insurance; short-term and long-term disability insurance; and paid vacation and
sick leave.  All benefits are subject to change at the sole discretion of the
Board and/or CDTI.

 

(i)         Executive shall be entitled to four (4) weeks of vacation per year,
with a maximum accrual of eight (8) weeks. Such vacation time shall accrue and
will be paid out upon termination of employment subject to customary payroll
withholding in accordance with CDTI’s general practices.

 

(e)  Reimbursement of Business Expenses.  CDTI shall reimburse Executive for all
reasonable expenses incurred by Executive in the course of performing
Executive’s duties under this Agreement which are consistent with CDTI’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to CDTI’s requirements with respect to
reporting and documentation of such expenses.  Such reimbursements shall be
payable in accordance with CDTI’s general reimbursement practices.
Notwithstanding the foregoing, any reimbursement of expenses or in-kind benefit
Executive is entitled to receive shall, to the extent subject to Section 409A of
the Internal Revenue Code, be subject to the following: (x) such reimbursements
shall be paid no later than the last day of Executive’s taxable year following
the taxable year in which the expense was incurred, (y) the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
taxable year of Executive shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
Executive, and (z) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

4.         Termination.

 

(a)  Employment At-Will and Termination.  Executive’s employment with CDTI will
be “at will” (i.e., either Executive or CDTI may terminate Executive’s
employment at any time for any reason, with or without Cause).  Executive’s
employment and this Agreement may be terminated as follows:

 

(i)         Either party may terminate this Agreement and Executive’s employment
for any reason upon thirty (30) days’ written notice to the other party that
this Agreement is being terminated;

 

3

--------------------------------------------------------------------------------


 

(ii)        The parties may terminate this Agreement and Executive’s employment
for any reason without notice upon mutual written agreement of the parties;

 

(iii)       CDTI may terminate Executive’s employment and this Agreement
immediately upon written notice to Executive at any time that the Board has
determined that there is Cause for such termination.  For purposes of this
Agreement, “Cause” shall mean Executive’s (A) gross negligence or severe or
continued misconduct in the performance of Executive’s material duties;
(B) commission of or pleas of “guilty” or “no contest” to a felony offense or
commission of any unlawful or criminal act which would be detrimental to the
reputation or character of CDTI; (C) participation in fraud or an act of
dishonesty against CDTI; (D) intentional material damage to or misappropriation
of CDTI property; material breach of company policies or regulations, or
(E) material breach of this Agreement that is not cured to CDTI’s reasonable
satisfaction within five (5) days after written notice thereof to Executive
(provided that any such breach which is not capable of cure, shall immediately
constitute “Cause”);

 

(iv)       This Agreement shall terminate immediately upon Executive’s death or
Disability.  “Disability” means Executive’s physical or mental incapacity to
perform a substantial portion of his duties and responsibilities for any period
or periods which, in the aggregate, total 90 or more calendar days within any
12-month period; or

 

(v)        Executive may resign for Good Reason.  For purposes of this
Agreement, Executive will have Good Reason to terminate Executive’s employment
with CDTI upon the occurrence of any of the following:  (A) a material
diminution in the nature or scope of Executive’s responsibilities, duties or
authority; (B) CDTI’s requirement that Executive be based at any location more
than 50 miles from CDTI’s office location in Oxnard, CA; (C) any other action or
inaction that constitutes a material breach by CDTI of this Agreement; or (D) a
material diminution in Executive’s Base Salary unless such reduction is part of
an across-the-board reduction for the Chief Executive Officer and his/her direct
reports (except that an across-the-board reduction resulting in the diminution
in Executive’s Base Salary due to or within six (6) months of a Change in
Control is excluded and still constitutes Good Reason). Executive may not resign
for Good Reason unless (A) Executive provides written notice of Executive’s
intent to resign to the Board and of the occurrence of a condition constituting
Good Reason for resignation under this paragraph within ninety (90) days of the
initial existence of such, (B) CDTI has not remedied the alleged
violation(s) within thirty (30) days of receipt of such written notice, and
(C) Executive’s employment terminates no later than one hundred twenty (120)
days following the initial existence of such condition.  For purposes of this
paragraph written notice must include a detailed description of the facts and
circumstances of the violation allegedly constituting Good Reason and such
notice must be given in accordance with applicable CDTI policy, or in the
absence of such policy, to the Chair of the Board or the General Counsel of
CDTI.

 

(b)  Payments Upon Termination.  Upon termination of Executive’s employment for
any reason, Executive shall be entitled to receive any salary and benefits that
are accrued and unpaid as of the date of termination.

 

4

--------------------------------------------------------------------------------


 

(i)         Termination for Cause or Resignation.  If Executive resigns
Executive’s employment for any reason other than for Good Reason pursuant to
Paragraph 4(a)(v) above, is terminated by CDTI or the Board for Cause pursuant
to Paragraph 4(a)(iii), or is terminated by mutual agreement of the parties
pursuant to Paragraph 4(a)(ii) above, all compensation and benefits will cease
immediately and Executive will receive none of the Severance Benefits (as
defined below) or any other severance pay.

 

(ii)        Termination Without Cause or Executive’s Resignation for Good
Reason.  If Executive resigns for Good Reason under Paragraph 4(a)(v) above or
Executive’s employment with CDTI is terminated by CDTI for any reason other than
for Cause (and not as a result of Executive’s death or Disability) or Disability
or by mutual agreement of the parties pursuant to Paragraph 4(a)(ii) above,
subject to Paragraph 4(c) below, Executive will receive the following
compensation (“Severance Benefits”):

 

(A)              an amount equal to six (6) months of Executive’s current base
salary at the time of termination (less required withholdings) payable in
installments pursuant to the Company’s regular payroll practices commencing on
the first payroll date occurring on or after the later of the expiration of the
revocation period of the Release (as defined below) or 35 days after Executive’s
termination date;

 

(B)               for a period of six (6) months following Executive’s
termination date, Company payment of continuation coverage under COBRA (section
4980 of the Internal Revenue Code of 1986) of Executive’s medical, dental and
vision coverage under the Company’s group health plan as in effect immediately
before Executive’s termination, after which Executive may elect continuation
coverage at his own expense under COBRA and the California Continuation Benefits
Replacement Act (“Cal-COBRA”); provided, however, that such extended
Company-paid coverage will only be provided to the extent that it is not
determined by the Company to be discriminatory under section 105(h) of the Code
or under any other section of the Code or other applicable law.  If the
extension of such Company-paid coverage is determined by the Company to be
discriminatory under section 105(h) of the Code or other applicable law,
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying the COBRA premiums for such continuation coverage, the
Company, in its sole discretion, may elect to instead pay Executive on the first
day of each month of any remaining portion of such twelve-month period, a fully
taxable cash payment equal, on an after-tax basis, to the COBRA premiums for
that month, subject to applicable tax withholdings (such amount, the “Special
Severance Payment”), for the remainder of such period.  Executive may, but is
not obligated to, use such Special Severance Payment toward the cost of COBRA
premiums; and

 

5

--------------------------------------------------------------------------------


 

(C)               an amount equal to a prorated portion (based on the number of
full months of Executive’s employment during the year of termination) of
Executive’s Annual Bonus for the year in which the termination occurs calculated
and payable pursuant to the terms of the applicable bonus program in effect as
determined by the Board; provided, however, that such payment shall be made to
the Executive no later than 45 days from the date on which audited financial
statements covering such calendar year are filed on Form 10-K.

 

(iii)       Disability.  If Executive’s employment is terminated due to
Disability, subject to Paragraph 4(c) below, Executive will receive the
following compensation (“Severance Benefits”):

 

(A)              an amount equal to three (3) months of Executive’s current base
salary at the time of termination (less required withholdings) payable in
installments pursuant to the Company’s regular payroll practices commencing on
the first payroll date occurring on or after the later of the expiration of the
revocation period of the Release (as defined below) or 35 days after Executive’s
termination date;

 

(B)               for the period of three (3) months following Executive’s
termination date, Company payment of continuing coverage under COBRA of medical,
dental and vision coverage under the Company’s group health plan in effect
immediately before Executive’s termination, after which Executive may elect
continuation coverage at his own expense under COBRA (and Cal-COBRA; provided,
however, that such Company-paid extended coverage will only be provided to the
extent that it is not determined by the Company to be discriminatory under
section 105(h) of the Code or under any other section of the Code or other
applicable law.  If the extension of such Company-paid coverage is determined by
the Company to be discriminatory under section 105(h) of the Code or other
applicable law, (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying the COBRA premiums for such
continuation coverage, the Company, in its sole discretion, may elect to instead
pay Executive on the first day of each month of any remaining portion of such
six-month period, a fully taxable cash payment equal, on an after-tax basis, to
the COBRA premiums for that month, subject to applicable tax withholdings (such
amount, the “Special Severance Payment”), for the remainder of such period. 
Executive may, but is not obligated to, use such Special Severance Payment
toward the cost of COBRA premiums; and

 

6

--------------------------------------------------------------------------------


 

(C)               an amount equal to a prorated portion (based on the number of
full months of Executive’s employment during the year of termination) of
Executive’s Annual Bonus for the year in which the termination occurs calculated
and payable pursuant to the terms of the applicable bonus program in effect as
determined by the Board; provided, however, that such payment shall be made to
the Executive no later thanwithin 45 days from the date on which audited
financial statements covering such calendar year are filed on Form 10-K.

 

(D)              Notwithstanding the foregoing, any benefits that Executive
shall become entitled to receive under CDTI’s long-term disability insurance
program as it may from time to time be in effect shall reduce the Severance
Benefits payable under this Paragraph 4(b)(ii).

 

(c)  Release and Commencement of Severance Benefits.  As a condition of
receiving any Severance Benefits under this Paragraph 4, Executive is required
to sign (and not revoke) a Severance Agreement and Release of All Claims
(“Release”) against CDTI and related entities and individuals, in a form to be
provided by CDTI, within 45 days after his termination date.  Payment of
Severance Benefits shall not commence until after the time for revocation of the
Release has expired (if the period for signing and not revoking the Release
begins in one taxable year for the Executive and ends in the subsequent taxable
year, the payment of any Severance Benefits will begin in the second taxable
year).

 

(d) 409A.  The parties intend that the Severance Benefits provided under this
Agreement will be deemed not to be deferred compensation subject to section 409A
of the Code (“section 409A”) to the maximum extent provided in the exceptions
provided in the Treasury Regulations for short term deferrals (section
1.409A-1(b)(4)) and separation pay plans (section 1.409A-1(b)(9)).  All
Severance Benefits shall be paid within the period ending no later than the last
day of the second taxable year of the Executive following the taxable year in
which the Executive’s separation from service occurs, in conformance with
section 1.409A-1(b)(9) of the Treasury Regulations.  To the extent that the
payment of any amount under this Paragraph 4 constitutes deferred compensation,
any payment or benefit due upon Executive’s termination of employment will only
be paid or provided to Executive once Executive’s termination qualifies as a
“separation from service” under section 409A.  If Executive is a “specified
employee” within the meaning of section 409A, any such payment scheduled to
occur during the first six (6) months following Executive’s separation from
service shall not be paid until the earlier of the date of Executive’s death or
the first regularly scheduled payroll date following the six (6) month
anniversary date of such separation from service and shall include payment of
any amount that was otherwise scheduled to be paid prior thereto. It is the
intent of the Company and Executive that any right of Executive to receive
installment payments hereunder shall, for all purposes of Section 409A, be
treated as a right to a series of separate payments. While the Company intends
that income provided to Executive pursuant to this Agreement will not be subject
to taxation under Section 409A, the Company does not guarantee any particular
tax effect for income provided to Executive pursuant to this Agreement.  In any
event, except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to Executive, the Company
shall not be responsible for the payment of any applicable taxes on compensation
paid or provided to Executive pursuant to this Agreement.

 

7

--------------------------------------------------------------------------------


 

(e)  Return of Property.  Upon termination of Executive’s employment or whenever
requested by CDTI, Executive will immediately return all CDTI property, tangible
or (where returnable) intangible, in Executive’s possession.

 

(f)  Upon termination of Executive’s employment with CDTI for any reason,
Executive shall promptly resign from any position as an officer, director or
fiduciary of CDTI.

 

5.         Protection of Confidential Information.

 

(a)  Executive acknowledges that in connection with his employment with CDTI,
Executive will be given access to or will obtain Confidential Information (as
defined below) with respect to CDTI’s business and employees.  Executive will
use the Confidential Information only to carry out Executive’s job duties under
this Agreement.  Executive will hold this information strictly confidential and
will not use or disclose it, except in performance of Executive’s obligations to
CDTI, without CDTI’s express written consent.  Executive’s obligation to
maintain the confidentiality of the Confidential Information of CDTI and to
refrain from using such information for any improper purpose will continue
during Executive’s employment with CDTI and at all times thereafter, unless and
to the extent that such Confidential Information (i) was otherwise available to
Executive from a source other than CDTI, (ii) becomes generally known to, and
available for use by, the public other than as a result of the acts or omissions
of the Executive in contravention of this Paragraph 5, or (iii) is required to
be disclosed by applicable law, court order or other legal process.

 

(b)  Executive shall deliver to CDTI at the termination of his employment, or at
any other time CDTI may request, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) relating to the Confidential Information, Work Product (as defined
below) or the business of CDTI which Executive may then possess or have under
Executive’s control.

 

(c)  “Confidential Information” includes but is not limited to the following: 
(i) trade secrets, ideas, processes, formulas, data, programs, other works of
authorship, knowhow, improvements, discoveries, developments, designs and
techniques; (ii) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices, costs, supplies, customers and
information regarding the skills and compensation of other employees, directors
or consultants of CDTI or any Affiliate; (iii) confidential marketing
information (including without limitation marketing strategies, customer or
client names and requirements for product and services, prices, margins and
costs); and (iv) other confidential business information of CDTI or any
Affiliate.  For purposes of this Agreement, “Affiliate” means any trade or
business under common control with CDTI, as that term is defined in sections
414(b) and 414(c) of the Code.

 

8

--------------------------------------------------------------------------------


 

6.         Protection of Intellectual Property.

 

Executive agrees that all inventions, innovations, improvements, developments,
methods, techniques, processes, algorithms, data, databases, designs, analyses,
drawings, reports, and all similar or related information, all software,
copyrights, and other works of authorship, all other intellectual property or
proprietary rights (including any patents, registrations or similar rights that
may issue from the foregoing), and all tangible embodiments of any of the
foregoing (in any form or medium, whether now known or hereafter existing),
which relate to CDTI’s or any Affiliate’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed, contributed to, or made by Executive while employed by
CDTI or any Affiliate thereof (collectively, “Work Product”), belong to and are
the property of CDTI or such Affiliate, as applicable, and Executive hereby
assigns to CDTI or such Affiliate, as applicable, any right, title and interest
Executive may have in and to the Work Product, free and clear of any claims for
compensation or restrictions on the use or ownership thereof.  Executive will
promptly disclose such Work Product to CDTI and perform all actions reasonably
requested by CDTI (whether during or after his employment) to establish, record,
perfect and otherwise confirm such ownership, and protect, maintain and enforce
CDTI’s and the Affiliate’s rights, as applicable, in such Work Product
(including, without limitation, by executing assignments, consents, powers of
attorney, and other instruments and providing affidavits and testifying in any
proceeding).

 

7.         Post-Employment Covenants.

 

(a)  Non-Solicitation of Employees.  For a period of two (2) years following
termination of Executive’s employment with CDTI, Executive shall not knowingly
solicit or encourage, directly or indirectly, in person or through others, any
employee of the Company whom Executive worked with at the Company or any
Affiliate to terminate his or her relationship with the Company or its Affiliate
or to alter his or her relationship with the Company to the Company’s detriment;
provided, however, that generalized advertisement of employment opportunities
including in trade or industry publications (not focused specifically on or
directed in any way at the employees or an employee of CDTI) shall not be deemed
to cause a breach of this Paragraph 7(a).

 

(b)  Non-Solicitation of Customers. For a period of two (2) years following
termination of Executive’s employment with CDTI, Executive shall not knowingly
solicit, divert or take away, or attempt to solicit, divert or take away, any
person, firm or company that was, at any time during the period of twelve (12)
months preceding the termination of Executive’s employment, a client of CDTI and
with whom during that twelve (12) month period Executive had business dealings
on behalf of CDTI or any Affiliate, for the purpose of selling or providing a
product or service that competes with or displaces a product or service of CDTI
that Executive had some material involvement in or received Confidential
Information about while employed by CDTI.

 

(c)  If, at the time of enforcement of this Paragraph 7, a court of competent
jurisdiction holds that the restrictions stated herein are unreasonable under
circumstances then existing with respect to (i) any part of the time period
covered by these covenants, (ii) any activity covered by these covenants, or
(iii) any other aspect of these covenants, any adverse determination will be
implemented as narrowly as possible and will not affect these covenants with
respect to any other time period, activity or other aspect covered by these
covenants.

 

9

--------------------------------------------------------------------------------


 

(d) Enforcement.  Each of the parties acknowledges that (i) the covenants and
restrictions contained in this Paragraph 7, and the protections for Confidential
Information and Work Product under Paragraphs 5 and 6, are necessary,
fundamental and required for the protection and continued conduct of CDTI’s
business, (ii) such covenants and restrictions relate to matters which are of a
special, unique and extraordinary character and which give these covenants a
special, unique value and (iii) breach of these covenants may cause CDTI or its
Affiliates irreparable harm which cannot be adequately compensated by monetary
damages, and therefore in the event of a breach or threatened breach of this
Agreement, CDTI or its Affiliates or their applicable successors or assigns may,
in addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or immediate
injunctive or other relief in order to enforce, or prevent any breaches of, the
provisions of this Agreement.  Executive agrees that the restrictions contained
in Paragraphs 5, 6 and 7 are reasonable.

 

8.         General Provisions.

 

(a)  Arbitration.  Except for claims for injunctive relief brought pursuant to
Paragraph 7, any dispute or controversy arising out of or relating to this
Agreement, or the employment relationship created by this Agreement, including
the termination of that relationship and any allegations of unfair or
discriminatory treatment arising under state or federal law or otherwise, will
be resolved exclusively by final and binding arbitration, except where the law
specifically forbids the use of arbitration as a final and binding remedy.  The
arbitration shall be administered by the Judicial Arbitration and Mediation
Service (“JAMS”) (www.jamsadr.com) and shall be conducted exclusively under the
then-current Employment Arbitration Rules & Procedures and JAMS Policy on
Employment Arbitration Minimum Standards of Procedural Fairness, and the
California Code of Civil Procedure (available at www.jamsadr.com). The
arbitration will take place before a single neutral arbitrator in Ventura,
California.  CDTI shall be responsible for the fees and expenses of the
arbitrator in connection with the Arbitration.  Executive shall be responsible
for his attorney fees and any costs required by JAMS necessary to commence the
arbitration, if so commenced at Executive’s request, but in no event shall
Executive be responsible for any costs beyond those which Executive would be
required to incur if Executive filed a civil action in court concerning the
dispute or controversy.  The parties shall have all the rights, remedies and
defenses available in a civil action for the dispute or controversy.  The
arbitrator shall issue a written award that includes the arbitrator’s essential
findings and conclusions, and shall have the authority to assess attorneys’ fees
and costs of the prevailing party to the losing party.  The arbitrator will not
have the authority to amend, modify, supplement or change the terms and
conditions of employment as set forth in this Agreement.  This arbitration
provision will not prohibit either party from seeking injunctive relief pending
the outcome of the arbitration or an order confirming or vacating the award in a
court of competent jurisdiction.

 

(b)  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

10

--------------------------------------------------------------------------------


 

(c)  Complete Agreement.  This Agreement embodies the complete agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related to the
subject matter hereof.  There are no other agreements or understandings, written
or oral, in effect between the parties relating to the subject matter of this
Agreement, unless expressly referenced in this Agreement.

 

(d) Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.  Facsimile or scanned and emailed counterpart
signatures to this Agreement shall be acceptable and binding on the parties
hereto.

 

(e)  Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, CDTI and their respective successors and assigns; provided that the
rights and obligations of Executive under this Agreement shall not be
assignable.

 

(f)  Governing Law and Jurisdiction.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits hereto shall be governed by, and construed in accordance with, the laws
of the State of California.  Except as provided in Paragraph 8(a), each of the
parties hereto submits to the exclusive jurisdiction and venue of any state or
federal court sitting in the County of Ventura, California.

 

(g)  Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(h)  Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of CDTI (as approved by the Board)
and Executive.

 

(i)   Representations and Warranties of Executive.  Executive hereby represents
and warrants that Executive’s employment with CDTI on the terms and conditions
set forth herein and Executive’s execution and performance of this Agreement do
not constitute a breach or violation of any other agreement, obligation or
understanding with any third party.  Executive represents that Executive is not
bound by any agreement or any other existing or previous business relationship
which conflicts with, or may conflict with, the performance of Executive’s
obligations hereunder or prevent the full performance of Executive’s duties and
obligations hereunder.

 

11

--------------------------------------------------------------------------------


 

(j)   No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(k)  No Third Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any Person other than the
parties to this Agreement and their respective heirs, executors, administrators,
successors or permitted assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

 

(l)   Notices.  All notices, requests and other communications under this
Agreement must be in writing and shall be deemed to have been duly given only if
delivered by email or facsimile transmission, personal delivery with written
receipt, or mail delivery by overnight courier prepaid, using the following
contact information:

 

If to Executive:

Tracy Kern

 

 

 

 

 

 

 

email:

 

 

 

 

If to CDTI:

Clean Diesel Technologies, Inc.

 

1621 Fiske Place

 

Oxnard, CA 93033

 

Attention: Matthew Beale, CEO

 

Fax: 805-639-9466

 

email: mbeale@cdti.com

 

(m)       Survival.  The covenants contained in Paragraphs 4(b), 5, 6 and 7 will
survive any termination or expiration of this Agreement.

 

(n)        Review and Enforceability of Agreement.  Executive represents and
warrants that prior to executing this Agreement, Executive reviewed each and
every provision of this Agreement and understands same, and that Executive had a
full opportunity to have this Agreement review by legal counsel of Executive’s
own choosing.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

TRACY KERN, Executive:

CLEAN DIESEL TECHNOLOGIES, INC.,

 

 

 

 

By:

/s/ Matthew Beale

 

 

 

 

/s/ Tracy Kern

 

Title:

Chief Executive Officer

 

[Signature]

 

 

 

12

--------------------------------------------------------------------------------